[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON CITY OF HARTFORD'S MOTION FOR SUMMARYJUDGMENT RE: COUNT 2
The City of Hartford has moved for summary judgment on count 2 of the complaint. The court holds that summary judgment should be granted for two reasons, namely, the Statute of Limitations and Res Judicata.
The facts demonstrate that the plaintiff was shot on June 19, 1987. A civil suit against the City of Hartford was commenced in the United States District Court for the District of Connecticut on February 7, 1989 in which Conn. Gen. Stat. Section 7-465 was neither raised by the plaintiff in his complaint nor was it addressed by the District court in its ruling on Defendant's Motion for Summary Judgment. The plaintiff's claim under Conn. Gen. Stat. Section 7-465 was first made in the present complaint dated May 31, 1994, almost seven years after the incident in question. Therefore the City of Hartford is entitled to summary judgment based on the expiration of the two-year statute of limitations.
It is also clear that both state and federal claims against the City of Hartford surrounding the shooting of the plaintiff were disposed of by summary judgment granted in favor of the city of Hartford on January 6, 1993 by the District Court, and affirmed by the Second Circuit. The doctrine of res judicata provides that a former judgment acts as a bar to the relitigation of any claims that were actually made or which might have been made. A claim against the City of Hartford under Conn. Gen. Stat. Section 7-465 is certainly CT Page 3800 a claim which should have been made in the prior federal court action and is thus barred by the doctrine of res judicata. Therefore the City of Hartford is entitled to summary judgment.
Allen, State Judge Referee